Maxwell, J.,
dissenting.
I am unable to concur in the judgment of affirmance in this case for the following reasons: First, The plaintiffs in error were indicted for the larceny of a balance-wheel owned by one Alonzo "W. Shepherd. The testimony tends to show that one, or perhaps two, of the arms of this wheel were broken at the time Shepherd left the same at the foundry in 1874. Is it not somewhat remarkable that Shepherd should bring the wheel from Cass county, a distance of many miles, and take it to a fowndry ? And it is pretty clear that it was taken there because it was necessary to have it recast before it was safe as a balance-wheel. After the foundry was removed, the wheel lay partly buried in the earth for a number of years before it was carried away by the plaintiffs in error, and had ceased to be of any value except as old iron. And this in substance is the tes*314timony of William Brown, whose testimony is not directly denied.
The testimony of Shepherd, that' the reason he took the wheel to the foundry was because it was near his residence, and it was inconvenient to leave it at such residence, is not very satisfactory, and fails to furnish a sufficient reason why he should leave an imperfect balance-wheel at a place where he seems to have had no right, and where it was proposed to permit it to remain for an indefinite period.
Second, The jury found the value of the property to be forty dollars. The testimony as to the value of this property as a wheel fixed it at $150. The jury, therefore, must have found that it was valuable only as old iron. The value of old iron per hundred is proved to be from fifty to seventy cents per hundred pounds, and this testimony is not denied. The exact weight was not proved, the testimony showing the weight to be from 1700 to 2850 pounds. If we take the highest estimate, at the highest price proved, the value was less than twenty dollars, and the jury could not have found the accused guilty of grand larceny. The judgment of the district court should be reversed and the case remanded for a new trial.